579 S.E.2d 572 (2003)
357 N.C. 65
STATE of North Carolina
v.
Donald Frederick TAYLOR.
No. 106P03.
Supreme Court of North Carolina.
March 27, 2003.
James R. Parrish, Falls Church, VA, for Taylor.
A. Danielle Marquis, Assistant Attorney General, Edward W. Grannis, Jr., District Attorney, for State.
Prior report: ___ N.C.App. ___, 574 S.E.2d 58.


*573 ORDER

Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2003."